Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-14, 16, 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0126566 to Seuk et al.
With regard to claims 1, 11, a strap system for women to wear and capable of holding an Interruptible Foldback (IFB) and microphone, comprising: a strap (20) comprising a composite material (PAR 0022 discloses nylon, plastic, rubber or other materials may be used) and including a securing mechanism (fig. 2 shows several securing mechanisms for the strap); a first removable pocket (50) detachably coupled to the strap, the first removable pocket capable to hold an Interruptible Foldback (IFB); and a second removable pocket (30) detachably coupled to the strap, the second removable pocket capable to hold a microphone (see fig. 2).
With regard to claims 2-3, 12-13, strap (20) is configured to withstand the weight of tactical military equipment, e.g. a ballistic plate which are clearly heavier than two IFBs and/or 800 grams (PAR 0002-0004).
With regard to claims 4, 14, wherein the strap (20) includes a fourth layer located on top of the inner layer, the fourth layer comprising an anti-slip grip material (fig. 2 shows a fourth layer 12 comprised of a binding tape, i.e. an anti-slip material, PAR 0018).
With regard to claims 6, 16, wherein the first and second removable pockets are adjustable in terms of position on the strap to adjust to different sizes of different users (pockets 30 and 50 may be positioned and attached at any variety of locations on strap 20).
With regard to claims 9, 19, wherein each of the first and second removable pockets include a side strap for holding down wires next to each removable pocket (figs. 3-4 show additional straps on pockets 30, 50, capable of holding down wires).
With regard to claims 10, 20, wherein the first and second removable pockets are configured be at least a minimum distance of 1 foot in spacing from each other in order to prevent interference between the IFB and microphone (pockets 30, 50, may be positioned and attached anywhere on strap 20 and therefore may be one foot apart).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126566 to Seuk et al.
As discussed above and with regard to claims 7, 17, Seuk discloses the invention substantially as claimed including a strap system for women to wear and capable of holding an Interruptible Foldback and microphone, but does not disclose the apparatus to comprise a certain color, specifically nude colors to match different skin tones of different users in order to be camouflaged on camera.  Manufacturing strap material of a particular color would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention and would require only routine skill in the art.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of making an apparatus similar in color to a user.
As discussed above and with regard to claims 8, 18, Seuk discloses the invention substantially as claimed including a strap system for women to wear and capable of holding an Interruptible Foldback and microphone, but does not disclose wherein each of the first and second removable pockets (30, 50) is configured to include a strap capable of securing the IFB or microphone, each of the straps shaped such that enough room is available for on either side of the strap such that antennae and wires have enough room to attach to the top of either the IFB or microphone.  Seuk discloses (figs. 2-3 show pockets 30, 50, to include additional straps) and such straps are structurally capable of securing an IFB or microphone thereto).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to utilize the straps for the intended function.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of securing the IFB or microphone to a user.
Allowable Subject Matter
Claims 5, 15, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

9/22/2022